UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1193


JULIO CESAR ARGUETA-RODRIGUEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



                              No. 15-1440


JULIO CESAR ARGUETA-RODRIGUEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   October 20, 2015               Decided:   October 27, 2015


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Terri J. Scadron, Senior Litigation
Counsel, Hillel R. Smith, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Julio Cesar Argueta-Rodriguez, a native and citizen of El

Salvador,       petitions     for       review     of    orders    of    the        Board   of

Immigration      Appeals     dismissing           his   appeal    of    the    Immigration

Judge’s denial of his applications for withholding of removal

and protection under the Convention Against Torture, and denying

reconsideration.            We    have       thoroughly       reviewed        the     record,

including the transcript of the merits hearing, the applications

for relief, and all supporting evidence.                         We conclude that the

record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),    and     that     substantial          evidence      supports       the     Board’s

decision.       See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

We further find no abuse of discretion in the Board’s decision

denying reconsideration.                See Narine v. Holder, 559 F.3d 246,

249 (4th Cir. 2009).                  Accordingly, we deny the petitions for

review    for    the   reasons          stated     by   the    Board.         See     In    re:

Argueta-Rodriguez (B.I.A. Jan. 26 & Mar. 26, 2015).                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in    the   materials        before    this    court       and

argument would not aid the decisional process.

                                                                        PETITIONS DENIED




                                              3